Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Morath Reg. No. 55,896 on 08/04/2021. 

The following claims have been amended as follows: 

1.  (Currently Amended) A method (150) for assisting in performing financial services, the method (150) comprising steps of: 
receiving (151) a three dimensional image of one or more persons and further selecting a user from a depth sensing device (102); 
generating (153) a virtual interface (110) as a response to receiving the image of the user, the virtual interface (110) comprising an intelligent virtual object (1102), wherein the virtual interface (110) is generated as a response to the user entering a first predetermined zone (118) in a physical environment of the user, wherein the first predetermined zone (118) comprises a plurality of subzones (202, 203), 
including an audio output, wherein the plurality of subzones are a part of a field of view of the depth sensing device (102); 
wherein the one of more gestural action further include movement of a limb or face;
performing (155) one or more of transmitting the virtual interface (110) to a display device (106) for display of the virtual interface (110) at the display device (106), and transmitting the audio output to one or more speakers (108) for provision of the audio output through the one or more speakers (108); 
receiving (157) one or more of a gestural input comprising gestures made by the user from the depth sensing device (102), and an audio input from a microphone (104); and 
performing (159) a financial service in response to receiving one or more of the gestural input comprising the gestures made by the user, and the audio input.

19.  	(Currently Amended) A system (1000) for assisting in performing financial services, the system (1000) comprising: 
a depth sensing device (102); 
a microphone (104); 
a display device (106); 
one or more speakers (108); 

wherein the depth sensing device (102) is configured to capture a three dimensional image of one or more persons and further selecting a user and a gestural input from the user;
wherein the microphone (104) is configured to receive an audio input; wherein the interface module (1010) is configured to: 
receive an image of a user from the depth sensing device (102);
generate a virtual interface (110) as a response to receiving the image of the user, the virtual interface (110) comprising an intelligent virtual object (1102), wherein the virtual interface (110) is generated as a response to the user entering a first predetermined zone (118) in a physical environment of the user, wherein the first predetermined zone (118) comprises a plurality of subzones (202, 203), 
wherein, one of the plurality of subzones (202, 203) comprises a second predetermined zone (120), and wherein, the plurality of subzones (202, 203) exist in the physical environment of the user, wherein the intelligent virtual object (1102) invites the user into the second predetermined zone using the one or more of gestural actions including an audio output, wherein the plurality of subzones are a part of a field of view of the depth sensing device (102); 
wherein the one of more gestural action further include movement of a limb or face;
perform one or more of transmitting the virtual interface (110) to the display device (106) for display of the virtual interface (110) on the display device (106), and transmitting the audio output to the one or more speakers (108) for provision of the audio output through the one or more speakers (108); and 

wherein the financial service module (1020) is configured to perform a financial service in response to receiving one or more of the gestural input comprising the gestures made by the body of the user, and the audio input.

In addition to remarks filed 06/14/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 19 when taken in the context of the claims as a whole.  Specifically, the combination of performing financial services by receiving three dimensional image of one or more person and further selecting a user from a depth sensing device, with generating a virtual interface in response to receiving the image of the user comprising an intelligent virtual object, wherein the virtual interface in generated as a response to the user entering a first predetermined zone that comprises a plurality of subzone, with one of the subzones including a second zone and exist in the physical environment, with the intelligent virtual object invites the user to the second zone using one or more gestural actions including audio output and movement of a limb or face, with performing displaying the virtual interface through a display device transmitting the audio output through speakers, with receiving one of gestures and audio input from the user via the depth sensing device and a microphone and performing a financial service in response to input.
At best the prior arts of record, specifically, Block et al. (US 20160275760 A1 hereinafter Block) teaches performing financial services at a bank with a terminal that recognize who comes into the bank (see ¶157, ¶162-¶163). Block further teaches displaying a screen with audio from ta 
Newly cited art Meister et al. (US 20170318407 A1) teaches indoor navigation with guidance via audio and an avatar (see ¶132). Block 2 (US 20160240050 A1) teaches directing banking customers to a waiting area (see ¶69 and ¶76) Chapman et al. (US 20170369278 A1) teaches indoor wayfinding with on screen instructions (see Fig. 3)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 19 as a whole.
Thus, claims 1 and 19 are allowed over the prior art of record.
Claims 6, 8-9, 12-13, 15, 17-18, 24, 26-27, 30-31, 33 and 35-36 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 06/14/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143